Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 12/30/2020.
Claims 1-16 are currently pending and have been examined.
Claims 1-16 are currently rejected.
This action is made FINAL.
Response to Arguments
Regarding the IDS, examiner apologizes for the oversight and has considered the updated IDS submitted on 12/30/20.
Regarding the drawings and specification objections, due to the amendments and arguments, the objections have been withdrawn.
Regarding the 112b rejections, due to the amendments the 112b rejections have been withdrawn.
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Pat. No. 10716870) in view of Borders (U.S. Pub. No. 2017/0174431).
Regarding Claim 1:
	Rasmussen teaches:
A method for processing racks in a workspace having a soiled area and a clean area isolated from the soiled area (The invention relates to a facility which has a dirty facility area and an adjacent clean facility area, baskets for receiving the dirty , the method comprising:
transmitting a pick up request from a loading station to a computer system (a human operator inputs a requests into the first type control device arranged at a pre-processing station [col 4, lines 26-28]), the pick up request requesting pick up of a full rack from the loading station (such as to summon one of the vehicles in the dirty area to arrive into a position at an adjacent one of the pick-up points [col 4, lines 28-31]; whereby there is a shifting of a basket containing the articles to be washed to the platform of the vehicle arrived at the pick-up point [col 4, lines 34-36]);
and determining whether an inactivation apparatus is available for processing the full rack, wherein if an inactivation apparatus is available, then transmitting instructions from the computer system to a first robot located in the soiled area to pick up the full rack from the loading station and transport the full rack to the available inactivation apparatus (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. Based on this information the onboard control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 118. [col 6, lines 54-64]), and if the inactivation apparatus is not available, then transmitting instructions from the computer system to the first robot to pick up the full rack from the loading station and transport the full rack to a first buffer storage (is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in FIG. 3b in front of that washer 118. When the washer 118 is ready to receive the basket 116 [col 6, lines 60-65]; examiner notes that by directing the vehicle towards the washer that is to be available the soonest represents a buffer storage.),
Rasmussen does not teach, however Borders teaches:
and drop off the full tack at the first buffer storage (the robotic arm will use a set down process and place item in its area 148 from the rack 106 when the robotic arm must retrieve an item from the back of the shelf on a rack 106. In this set down process, the gantry moves items from the arm area 148 to the buffer area 144, freeing up space for the robotic arm to transfer payloads from the rack 106. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen to include the teachings as taught by Borders to allow for “freeing up space for the robotic arm to transfer payloads from the rack” [Borders, 0066] which increases the efficiency of the robot by minimizing unproductive time.
Regarding Claim 2:
Rasmussen in view of Borders, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	
determining whether an inactivation apparatus is available for processing the full rack (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]) and whether the full rack is located at the first buffer storage (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116 [col 6, lines 58-62]; examiner notes that by previously directing the vehicle to the washer 180 that would next be available the system would be able to remember that there is a rack waiting in the buffer storage), wherein if the inactivation apparatus is available and the full rack is located at the first buffer storage, transmitting instructions from the computer system to the first robot to pick up the full rack from the first buffer storage (examiner notes that in the art shown, the buffer storage space is right next to the washer, however as shown below the vehicle is able to move the rack from the vehicle waiting in the buffer storage area into the washer 180) and transport the full rack to the available inactivation apparatus (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in FIG. 3b in front of that washer 118. When the washer 118 is ready to receive the basket 116 the basket shifting device of the vehicle 150 engages .
Regarding Claim 5:
Rasmussen in view of Borders, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
determining whether an empty rack pick up request has been received from the unloading station for a pick up of an empty rack at the unloading station (fic 2c; using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), wherein if the empty rack pick up request has been received from the unloading station, then transmitting instructions from the computer system to a second robot located in the clean area to pick up the empty rack at the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, [col 10, lines 39-43]) and transport the empty rack to a return line for returning the empty rack to the soiled area (fig. 2c; a vehicle can be seen returning rack 116 back to dirty area).
Regarding claim 14:
Rasmussen in view of Borders, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Borders further teaches:
the first buffer storage comprises at least one of a table or a shelf (fig. 9, buffer area is supported in the air by some kind of platform (table or shelf)).
Claims 3, 4, 6, 8, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Pat. No. 10716870) in view of Borders (U.S. Pub. No. 2017/0174431) in further view of Jin (NPL, Dynamic Scheduling of Mobile-Robotic Warehouse Logistics System).
Regarding Claim 3:
Rasmussen in view of Borders, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
determining whether a processing cycle of the inactivation apparatus is complete (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]) and [whether storage is available at an unloading station], wherein if the processing cycle of the inactivation apparatus is complete and storage is available at the unloading station, then transmitting instructions from the computer system to a second robot located in the clean area to pick up the full rack from the inactivation apparatus and transport the full rack to the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 , and if the processing cycle of the inactivation apparatus is complete (upon conclusion of a washing cycle [col 10, lines 39-46]) and [storage is not available at the unloading station, then transmitting instructions from the computer system to the second robot to pick up the full rack from the inactivation apparatus and transport the full rack to a second buffer storage].
Rasmussen in view of Borders does not teach, however Jin teaches:
determining… whether storage is available at an unloading station (q : the length of waiting queue of sorting station k [page 2861, section 3])
storage is not available at the unloading station (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station [page 2861, section 3]), then transmitting instructions to a robot to pick up the rack from the inactivation apparatus and transport the rack to a buffer storage (If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become 
Regarding Claim 4:
	Rasmussen in view of Borders, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
wherein if the full rack is located at the second buffer storage, then transmitting instructions from the computer system to a second robot located in the clean area to pick up the full rack from the [second buffer storage] and transport the full rack to an unloading station (As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]).
Rasmussen in view of Borders does not teach, however Jin teaches:
determining whether the full rack is located at a second buffer storage (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3]; q : the length of waiting queue of sorting station k [page 2861, section 3]),
second buffer storage (waiting queue of sorting station k [page 2861, section 3])
Rasmussen in view of Borders to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 6:
	Rasmussen teaches:
A method for processing racks in a workspace having a soiled area and a clean area isolated from the soiled area (The invention relates to a facility which has a dirty facility area and an adjacent clean facility area, baskets for receiving the dirty articles, and a wall separating the dirty area from the clean area [abstract]), the method comprising: 
obtaining status information indicating whether an inactivation apparatus has completed a processing cycle (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]), and [determining whether storage is available at an unloading station], wherein if the processing cycle of the inactivation apparatus is complete and storage is available at the unloading station, then transmitting instructions to a robot to pick up a rack from the inactivation apparatus and transport the rack to the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned , and if the processing cycle of the inactivation apparatus is complete (upon conclusion of a washing cycle [col 10, lines 39-46]) and [storage is not available at the unloading station, then transmitting instructions to a robot to pick up the rack from the inactivation apparatus and transport the rack to a buffer storage],
Rasmussen does not teach, however Borders teaches:
and drop off the rack at the buffer storage ((the robotic arm will use a set down process and place item in its area 148 from the rack 106 when the robotic arm must retrieve an item from the back of the shelf on a rack 106. In this set down process, the gantry moves items from the arm area 148 to the buffer area 144, freeing up space for the robotic arm to transfer payloads from the rack 106. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen to include the teachings as taught by Borders to allow for “freeing up space for the robotic arm to transfer payloads from the rack” [Borders, 0066] which increases the efficiency of the robot by minimizing unproductive time.
Rasmussen in view of Borders does not teach, however Jin teaches:
determining whether storage is available at an unloading station 
storage is not available at the unloading station (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station [page 2861, section 3]), then transmitting instructions to the robot to pick up the rack from the inactivation apparatus, transport the rack to a buffer storage (If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 8:
	Rasmussen teaches:
A method for processing racks in a workspace having a soiled area and a clean area isolated from the soiled area, wherein the racks are processed by a rack processing system (The invention relates to a facility which has a dirty facility area and an adjacent clean facility area, baskets for receiving the dirty articles, and a wall separating the dirty area from the clean area [abstract]) including: 
a loading station in the soiled area for loading racks (fig. 2a, processing station 115 in dirty area D for loading baskets 116) with soiled medical instruments (trays with dirty medical devices [col 1, line 34);
a first buffer storage in the soiled area for storing racks loaded (direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 118. [col 6, lines 60-64]; examiner notes that by directing the vehicle towards the washer that is to be available the soonest represents a buffer storage.) with soiled medical instruments (trays with dirty medical devices [col 1, line 34);
at least one inactivation apparatus (fig. 2a, washer 118) for carrying out an inactivation procedure on racks (fig. 2a, basket 116) loaded with soiled medical instruments (processes the used surgical instruments and other types of re-usable medical devices to bring them from a "dirty" or contaminated state to a washed/disinfected state [col 1, lines 27-30]), said at least one inactivation apparatus having a loading side in the soiled area and an unloading side in the clean area (the washers having an inlet opening in the dirty area and an outlet opening for washed articles in the clean area [abstract]);
a rack return line (fig. 2a and 3c, conveyor 120) for returning racks from the clean area to the soiled area (at passage 112 for moving racks from clean side C to dirty side D), said rack return line having a loading side in the clean area and an unloading side in the soiled area (a conveyor 120 at passage 112, see FIG. 3c [col 7, line 11]);
a first robot located in the soiled area for transporting racks between a plurality of locations (fig. 2a, vehicle 150 in dirty area D, table 115, washers 118, conveyor 120 in passage 112) that include two or more of the following: (i) the loading station (fig. 2a, vehicle 150 in dirty area D, table 115), (ii) the first buffer storage (pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 1 16, or which first will be ready to receive the basket 1 16, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 1 18. [0039]; examiner notes that by directing the vehicle towards the washer that is to be available the soonest represents a buffer storage.), (iii) the inactivation apparatus (fig. 2a, washers 118), and (iv) the rack return line (fig. 2a, conveyor 120 in passage 112);
an unloading station in the clean area (fig. 2a and 2c, processing stations 115'' in clean area C) for unloading medical instruments from racks processed by the inactivation apparatus (As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]);
a second buffer storage in the clean area for storing racks loaded with medical instruments processed by the inactivation apparatus (fig. 2c; pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; examiner notes  vehicle ;
and a second robot located in the clean area for transporting racks between a plurality of locations that include (fig. 2a and 2c, unmanned vehicle 150' in clean area C):
(i) the inactivation apparatus (fig. 2a, washers 118), (ii) the unloading station (fig. 2c processing stations 115''), (iii) the second buffer storage (pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; examiner notes  vehicle 150 would be capable of waiting in the area it unloads the washer as shown by outlines until a processing station 115'' was available similar as to what is described on the dirty side in which the vehicle moves to the washer that will be available first), and (iv) the rack return line (fig. 2a, conveyor 120 in passage 112), 
said method (method for the processing of dirty surgical instruments [col 1, line 17]) comprising: 
generating a pick up request from the loading station requesting pick up of a rack from the loading station (a human operator inputs a requests into the first type control device arranged at a pre-processing station such as to summon one of the vehicles in the dirty area to arrive into a position at an adjacent one of the pick-up points [0023]; whereby there is a shifting of a basket containing the articles to be washed to the platform of the vehicle arrived at the pick-up point [col 4, lines 26-36]), and determining whether an inactivation apparatus is available for processing the rack (From each washer 118 the vehicle 150 receives data, directly or indirectly , wherein if the inactivation apparatus is available, transmitting instructions to the first robot to pick up the rack from the loading station and transport the rack to the inactivation apparatus that is available (Based on this information the onboard control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 118. [col 6, lines 54-64]), and if the inactivation apparatus is not available, transmitting instructions to the first robot to pick up the rack from the loading station, transport the rack to the first buffer storage (pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; examiner notes that by directing the vehicle towards the washer that is to be available the soonest represents a buffer storage.);
obtaining status information indicating whether an inactivation apparatus has completed a processing cycle (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]), and [determining whether storage is available at an unloading station], wherein if the processing cycle of the inactivation apparatus is complete and storage is available at the unloading station, then transmitting instructions to a robot to pick up a rack from the inactivation apparatus and transport the rack to the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), and if the processing cycle of the inactivation apparatus is complete (upon conclusion of a washing cycle [col 10, lines 39-46]) and [storage is not available at the unloading station, then transmitting instructions to a robot to pick up the rack from the inactivation apparatus and transport the rack to a buffer storage].
	Rasmussen does not teach, however Borders teaches:
and drop off the rack at the [first] buffer storage (the robotic arm will use a set down process and place item in its area 148 from the rack 106 when the robotic arm must retrieve an item from the back of the shelf on a rack 106. In this set down process, the gantry moves items from the arm area 148 to the buffer area 144, freeing up space for the robotic arm to transfer payloads from the rack 106. [0066]).
and drop off the rack at the [second] buffer storage (the robotic arm will use a set down process and place item in its area 148 from the rack 106 when the robotic arm must retrieve an item from the back of the shelf on a rack 106. In this set down process, the gantry moves items from the arm area 148 to the buffer area 144, freeing up space for the robotic arm to transfer payloads from the rack 106. [0066]).
Rasmussen to include the teachings as taught by Borders to allow for “freeing up space for the robotic arm to transfer payloads from the rack” [Borders, 0066] which increases the efficiency of the robot by minimizing unproductive time.
Rasmussen in view of Borders does not teach, however Jin teaches:
determining whether storage is available at an unloading station (q : the length of waiting queue of sorting station k [page 2861, section 3])
storage is not available at the unloading station (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station [page 2861, section 3]), then transmitting instructions to a robot to pick up the rack from the inactivation apparatus and transport the rack to a buffer storage (If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 11:

Rasmussen further teaches:
determining whether an inactivation apparatus of the at least one inactivation apparatus is available for processing the rack (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]) and whether the rack is located at the first buffer storage (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116 [col 6, lines 58-62]; examiner notes that by previously directing the vehicle to the washer 180 that would next be available the system would be able to remember that there is a rack waiting in the buffer storage), wherein if the inactivation apparatus of the at least one inactivation apparatus is determined to be available and the rack is located at the first buffer storage, transmitting instructions to the first robot to pick up the rack from the first buffer storage (examiner notes that in the art shown, the buffer storage space is right next to the washer, however as shown below the vehicle is able to move the rack from the vehicle waiting in the buffer storage area into the washer 180) and transport to the available inactivation apparatus of the at least one inactivation apparatus (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a .
Regarding Claim 12:
Rasmussen in view of Borders in further view of Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Rasmussen further teaches:
wherein if the full rack is located at the second buffer storage, transmitting instructions to the second robot to pick up the full rack from the [second buffer storage] and transport the full rack to the unloading station (As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]).
Jin further teaches:
determining whether a full rack is located at the second buffer storage (Each sorting station or filling station can only service one robot at a time. If another robot ,
second buffer storage (waiting queue of sorting station k [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 13:
Rasmussen in view of Borders in further view of Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Rasmussen further teaches:
generating a request at the unloading station for a pick up of an empty rack at the unloading station (fic 2c; using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), and transmitting instructions to the second robot to pick up the empty rack at the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a  and transport the empty rack to the return line for returning the empty rack to the soiled area (fig. 2c; a vehicle can be seen returning rack 116 back to dirty area).
Regarding claim 15:
Rasmussen in view of Borders and Jin, as shown above, discloses all the limitations of claim 6, upon which this claim is dependent.
	Borders further teaches:
the first buffer storage comprises at least one of a table or a shelf (fig. 9, buffer area is supported in the air by some kind of platform (table or shelf)).
Regarding claim 16:
Rasmussen in view of Borders and Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Borders further teaches:
the first buffer storage comprises at least one of a table or a shelf (fig. 9, buffer area is supported in the air by some kind of platform (table or shelf)).
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Pat. No. 10716870) in view of Borders (U.S. Pub. No. 2017/0174431) Jin (NPL, Dynamic Scheduling of Mobile-Robotic Warehouse Logistics System) in further view of Liu (NPL, An Application of Charging Management for Mobile Robot Transportation in Laboratory Environments).
Regarding Claim 7:
Rasmussen in view of Borders and Jin, as shown above, discloses all the limitations of claim 6, upon which this claim is dependent.

recharging the robot at a docking station (a fully automated charging station: This station should have the functions of auto-docking and auto-recharging. When a mobile robot reaches an expected position where the charging station is installed, the robot can do charging automatically [page 1, section I]; fig. 4) in the clean area (examiner notes that the clean and dirty areas are isolated so it would inherently require that a docking station be installed in both the clean and dirty area).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders and Jin to include the teachings as taught by Liu since robots require a power source to operate. 
Regarding Claim 9:
Rasmussen in view of Borders and Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Rasmussen in view of Borders and Jin does not teach, however Liu teaches:
recharging the first robot at a first docking station (a fully automated charging station: This station should have the functions of auto-docking and auto-recharging. When a mobile robot reaches an expected position where the charging station is installed, the robot can do charging automatically [page 1, section I]; fig. 4) in the soiled area (examiner notes that the clean and dirty areas are isolated so it would inherently require that a docking station be installed in both the clean and dirty area).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders and Jin to include the teachings as taught by Liu since robots require a power source to operate. 
Regarding Claim 10:
Rasmussen in view of Borders and Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Rasmussen in view of Borders and Jin does not teach, however Liu teaches:
recharging the second robot at a second docking station (a fully automated charging station: This station should have the functions of auto-docking and auto-recharging. When a mobile robot reaches an expected position where the charging station is installed, the robot can do charging automatically [page 1, section I]; fig. 4) in the clean area (examiner notes that the clean and dirty areas are isolated so it would inherently require that a docking station be installed in both the clean and dirty area).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Borders and Jin to include the teachings as taught by Liu since robots require a power source to operate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiss (U.S. Pub. No. 2012/0330458) discloses a robot-enabled method of picking cases in a warehouse.
Carder (U.S. Pat. No. 5540532) discloses an apparatus and method for handling and storing marine containers transports containers from below using a shuttle that is movable sideways from an elevating cradle in an elevating transfer vehicle.
SSI Schaefer Group (YouTube NPL) discloses an AGV system that moves packages around between buffer storing areas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665